--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

       This Stock Purchase Agreement (the "Agreement") is made and entered into
this 29th day of July 2004, by and among DeBas Chocolate, Inc., a California
corporation (the "Company"), Guy Debbas and Wendy Debbas (collectively "Seller"
or "Debbas") and House of Brussels Chocolates Inc., a Nevada corporation
("Purchaser" or "Brussels").

WHEREAS, the Seller owns 10,000 shares of common stock, no par value (the
"Shares") of the Company, which Shares represent all of the shares of capital
stock of the Company presently outstanding; and


WHEREAS, Guy Debbas serves as President of the Company; and


WHEREAS, the Seller desires to sell the Shares of the Company to Brussels on the
terms and conditions set forth herein; and


WHEREAS, Brussels desires to purchase the Shares of the Company from Seller on
the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:




ARTICLE I
PURCHASE AND SALE OF THE SHARES


Section 1.1   Sale of the Shares. Subject to the terms and conditions set forth
in this Agreement, at the Closing (as hereinafter defined) the Seller hereby
agrees to sell, transfer, convey and deliver to Brussels all of the Shares of
common stock of the Company, free and clear of all encumbrances, which
represents all of the outstanding capital stock of the Company, and shall
deliver to Brussels stock certificates representing the Shares, duly endorsed to
Brussels or accompanied by duly executed stock powers in form and substance
satisfactory to Brussels.


Section 1.2   Purchase Price. As consideration for the purchase of the Shares,
Brussels shall pay to Seller total consideration of $1,130,000 (the "Purchase
Price") payable as follows:





1) $200,000 payable to the Seller by check, or wire transfer at the Closing (as
hereinafter defined), of which $150,000 shall be set aside in escrow (the
"Escrow Cash") to secure the Purchaser as set out in the Escrow Agreement as
provided for herein; and





2) $930,000 payable in restricted shares of common stock of Brussels (the
"Brussels Common Stock"), $.001 par value. The number of shares to be issued in
satisfaction of the Purchase Price shall be calculated using the average market
closing price for Brussels Common Stock for the five (5) consecutive business
days preceding the Closing (as hereinafter defined). Shares representing a value
of $650,000 of the shares issued by Brussels shall be set aside in escrow (the
"Escrow Shares") for one (1) year to secure Purchaser against the risk of
undocumented liabilities and non-performance under the guarantees contained
herein.


    Stock Purchase Agreement - Page 1  

--------------------------------------------------------------------------------

 


    Section 1.3   Cancellation of Company Indebtedness. With respect to the
Purchase Price, all indebtedness owed by the Company to any related party as of
July 29, 2004, shall be cancelled and forgiven in conjunction with the
transaction contemplated herein, except as follows:





  (i) That credit card debt amounting to approximately $126,764, personally
guaranteed by Guy Debbas shall remain an indebtedness of the Company subsequent
to Closing. Brussels shall have the obligation to make all payments related to
the credit card debt on a timely basis and shall use its best efforts to
extinguish such debt as soon as it is practicable.





  (ii) The proceeds from that bank debt from World Savings advanced by Guy
Debbas and amounting to approximately $283,091 (personally guaranteed by Guy
Debbas and collateralized by his personal property) shall be settled by
Brussels. Brussels shall have ninety (90) days from Closing to replace Guy
Debbas as principal guarantor and substitute the collateral belonging to Guy
Debbas, or alternatively to pay $283,091 of the indebtedness.





  (iii) Advances and loans in the amount of $70,000 due and payable to Donald
and Betty Warnes to be paid in full at Closing. All other indebtedness to Donald
or Betty Warnes shall be cancelled and forgiven in conjunction with the
transaction.



 
ARTICLE II
CLOSING


Section 2.1   The Closing. The closing of the transactions contemplated by this
Agreement shall take place on July 29, 2004 (the "Closing Date"), at the offices
of Debas, or at such other time and place as agreed upon among the parties
hereto (the "Closing").


Section 2.2   Delivery and Execution. At the Closing: (a) the Seller shall
deliver to Brussels certificates evidencing the Shares of the Company, free and
clear of any liens, claims, equities, charges, options, rights of first refusal
or encumbrances, duly endorsed to Brussels or accompanied by duly executed stock
powers in form and substance satisfactory to Brussels against delivery by
Brussels to the Seller of payment in an amount equal to the Purchase Price of
the Shares being purchased by Brussels in the manner set forth herein; (b) the
Related Transactions (as defined below) shall be consummated concurrently with
the Closing; and (c) the Conditions to Closing of the Seller and Brussels as set
forth in Article V and VI, respectively, shall have been satisfied or waived in
writing by the party authorized to waive such condition.



    Stock Purchase Agreement - Page 2  

--------------------------------------------------------------------------------

 

 
Section 2.3   Related Transactions. In addition to the purchase and sale of the
Shares, the following actions shall take place contemporaneously at the Closing
(collectively, the "Related Transactions"):





  (i) Purchaser will enter into a five (5) year employment agreement with Guy
Debbas at an annual compensation of $100,000 (the "Employment Agreement"), a
copy of which is attached hereto as Exhibit 2.3(i);





  (ii) Guy Debbas and Wendy Debbas will execute any and all documents necessary
to convey to the Company all right, title and interest which Guy Debbas and
Wendy Debbas have to the Company’s operating facilities located at 5877 E.
Brown, Fresno, CA 93727 (the "Building") free and clear of any liens claims or
encumbrances, except for the first lien mortgage with Business Loan Center, Inc.
(in the approximate amount of $732,000) and except for obligations disclosed to
Brussels by the Sellers which have become liens on title and exceptions to title
which are normal utility, tax or other similar title exceptions and any rights
they may have under any leases relating to the Building between them and the
Company;





  (iii) Guy Debbas and Wendy Debbas shall cancel and terminate any existing
leases between them and the Company relating to the Building;





  (iv) Seller will enter into a Revenue Guarantee Agreement to provide an annual
$3,000,000 "Minimum Revenue Guarantee" to Purchaser for one (1) year following
the Closing (the "Revenue Guarantee"), a copy of which is attached hereto as
Exhibit 2.3(iv). In the event Seller fails to meet the Minimum Revenue
Guarantee, Shares representing a value of $98,000 of the Escrow Shares shall be
forfeited to Purchaser and shall be immediately cancelled by Brussels;





  (v) Seller and Purchaser will enter into the Escrow Agreement (the "Escrow
Agreement") pursuant to which the Escrow Shares and the Escrow Cash shall be
delivered in the name of the Seller to be held and distributed by the Escrow
Agent in accordance with the terms of the Escrow Agreement in the form attached
hereto as Exhibit "A"; and





  (vi) Seller shall provide evidence of cancellation and forgiveness of related
party debt, all as reflected in Exhibit 2.3(vi) hereto.



 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SELLER AND THE COMPANY


The Seller and the Company, jointly and severally, hereby represent and warrant
to Brussels as follows:



    Stock Purchase Agreement - Page 3  

--------------------------------------------------------------------------------

 

 
Section 3.1.   Organization, Good Standing and Qualification. The Company (i) is
an entity duly organized, validly existing and in good standing under the laws
of the state of California, (ii) has all requisite power and authority to carry
on its business, and (iii) is duly qualified to transact business and is in good
standing in all jurisdictions where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except
where the failure to do so would not have a material adverse effect to the
Seller or the Company.


At Closing, the authorized capital stock of the Company consists of 10,000
shares of common stock, no par value, of which 10,000 shares are validly issued
and outstanding. There are no shares of preferred stock authorized or issued and
there is no other class of capital stock authorized or issued by the Company.
All of the issued and outstanding shares of common stock of the Company are
owned by the Seller and are fully paid and non-assessable. None of the shares
issued are in violation of any preemptive rights. The Company has no obligation
to repurchase, reacquire, or redeem any of its outstanding capital stock. There
are no outstanding securities convertible into or evidencing the right to
purchase or subscribe for any shares of capital stock of the Company, there are
no outstanding or authorized options, warrants, calls, subscriptions, rights,
commitments or any other agreements of any character obligating the Company to
issue any shares of its capital stock or any securities convertible into or
evidencing the right to purchase or subscribe for any shares of such stock, and
there are no agreements or understandings with respect to the voting, sale,
transfer or registration of any shares of capital stock of the Company.


Section 3.2   Subsidiaries. The Company has no subsidiaries.


Section 3.3  Ownership of the Shares. The Seller owns, beneficially and of
record, all of the Shares of the Company free and clear of any liens, claims,
equities, charges, options, rights of first refusal, or encumbrances. The Seller
has the unrestricted right and power to transfer, convey and deliver full
ownership of the Shares without the consent or agreement of any other person and
without any designation, declaration or filing with any governmental authority.
Upon the transfer of the Shares to Brussels as contemplated herein, Brussels
will receive good and valid title thereto, free and clear of any liens, claims,
equities, charges, options, rights of first refusal, encumbrances or other
restrictions (except those imposed by applicable securities laws).


Section 3.4   Authorization. Seller represents that he is a person of full age
of majority, with full power, capacity, and authority to enter into this
Agreement and perform the obligations contemplated hereby by for himself and his
spouse. All action on the part of Seller necessary for the authorization,
execution, delivery and performance of this Agreement by him has been taken and
will be taken prior to Closing. This Agreement, when duly executed and delivered
in accordance with its terms, will constitute legal, valid and binding
obligations of Seller enforceable against him in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization and other
similar laws of general application affecting creditors’ rights generally or by
general equitable principles.



    Stock Purchase Agreement - Page 4  

--------------------------------------------------------------------------------

 
All corporate action on the part of the Company necessary for the authorization,
execution, delivery and performance of this Agreement by the Company has been
taken or will be taken prior to the Closing. The Company has the requisite
corporate power and authority to execute, deliver and perform this Agreement.
This Agreement, when duly executed and delivered in accordance with its terms,
will constitute a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, and other similar laws of general
application relating to or affecting creditors’ rights and to general equitable
principles.


Section 3.5  Seller’s Access to Information. The Seller hereby confirm and
represent that he (a) has received a copy of Purchaser’s Form 10-KSB for the
year ended April 30, 2003, and a copy of Purchaser’s Form 10-QSB for the
quarters ended July 31, 2003, October 31, 2003 and January 31, 2004; (b) has
been afforded the opportunity to ask questions of and receive answers from
representatives of the Purchaser concerning the business and financial
condition, properties, operations and prospects of the Purchaser; (c) has such
knowledge and experience in financial and business matters so as to be capable
of evaluating the relative merits and risks of the transactions contemplated
hereby; (d) has had an opportunity to engage and is represented by an attorney
of its choice; (e) has had an opportunity to negotiate the terms and conditions
of this Agreement; (f) has been given adequate time to evaluate the merits and
risks of the transactions contemplated hereby; and (g) has been provided with
and given an opportunity to review all current information about the Purchaser.
The Seller has asked such questions about the Purchaser as it desires to ask and
all such questions have been answered to the full satisfaction of the Seller.


Section 3.6  Acquisition of Stock for Investment. The Seller understands that
any issuance of Brussels Common Stock (as referenced in Section 1.2 herein) will
not have been registered under the Securities Act of 1933, as amended (the
"Act"), or any state securities acts, and are accordingly, are restricted
securities, and the Seller represents and warrants to the Purchaser that the
Seller’s present intention is to receive and hold the Brussels Common Stock for
investment only and not with a view to the distribution or resale thereof.


Additionally, the Seller understands that any sale of any Brussels Common Stock
issued, under current law, will require either (a) the registration of the
Brussels Common Stock under the Act and applicable state securities acts; (b)
compliance with Rule 144 of the Act; or (c) the availability of an exemption
from the registration requirements of the Act and applicable state securities
acts.

 
To assist in implementing the above provisions, the Seller hereby consent to the
placement of the legend, or a substantially similar legend, set forth below, on
all certificates representing ownership of the Brussels Common Stock acquired
hereby until the Brussels Common Stock has been sold, transferred, or otherwise
disposed of, pursuant to the requirements hereof. The legend shall read
substantially as follows:



 
"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES ACTS. THESE SECURITIES HAVE BEEN
ACQUIRED FOR INVESTMENT, ARE RESTRICTED AS TO TRANSFERABILITY, AND MAY NOT BE
SOLD, HYPOTHECATED, OR OTHERWISE TRANSFERRED WITHOUT COMPLIANCE WITH THE
REGISTRATION AND QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL AND STATE
SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM."
 




    Stock Purchase Agreement - Page 5  

--------------------------------------------------------------------------------

 



Section 3.7  No Breaches or Defaults. The execution, delivery, and performance
of this Agreement by the Seller and the Company does not: (i) conflict with,
violate, or constitute a breach of or a default under, (ii) result in the
creation or imposition of any lien, claim, or encumbrance of any kind upon the
Shares, or (iii) require any authorization, consent, approval, exemption, or
other action by or filing with any third party or Governmental Authority under
any provision of: (a) any applicable Legal Requirement, or (b) any credit or
loan agreement, promissory note, or any other agreement or instrument to which
the Seller or the Company is a party or by which the Shares may be bound or
affected. For purposes of this Agreement, "Governmental Authority" means any
foreign governmental authority, the United States of America, any state of the
United States, and any political subdivision of any of the foregoing, and any
agency, department, commission, board, bureau, court, or similar entity, having
jurisdiction over the parties hereto or their respective assets or properties.
For purposes of this Agreement, "Legal Requirement" means any law, statute,
injunction, decree, order or judgment (or interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority.


Section 3.8  Accounts Receivable of the Company. Seller and the Company
represent that the account receivable balances of the Company are current and
fully collectible. The Accounts Receivable of the Company as of July 19, 2004
are set forth in Exhibit 3.8. In the event more than five percent (5%) of such
receivables prove uncollectible, the Seller shall forfeit for cancellation to
Purchaser shares from its Escrow Shares equal in dollar value to the amount of
all uncollectible receivables in excess of five percent (5%) of the receivables
outstanding at the Closing (the "Receivable Guarantee"). The number of shares of
Brussels Common Stock to be forfeited and cancelled in satisfaction of this
Receivable Guarantee shall be calculated using the average market closing price
for shares of Brussels Common Stock for the five (5) consecutive business days
preceding the date(s) at which such receivables are written off from Purchaser’s
accounting records.


Section 3.9  Consents. No permit, consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Authority or any other
person or entity is required on the part of the Seller or the Company in
connection with the execution and delivery by the Seller or the Company of this
Agreement or the consummation and performance of the transactions contemplated
hereby.


Section 3.10     Pending Claims. There is no claim, suit, arbitration,
investigation, action or other proceeding, whether judicial, administrative or
otherwise, now pending or, to the best of the Seller’s or the Company’s
knowledge, threatened before any court, arbitration, administrative or
regulatory body or any governmental agency which may result in any judgment,
order, award, decree, liability or other determination which will or could
reasonably be expected to have any effect upon Seller or the Company or the
transfer by Seller to Brussels of the Shares under this Agreement, nor is there
any basis known to Seller for any such action. No litigation is pending, or, to
Seller’s or the Company’s knowledge, threatened against Seller or the Company,
or their assets or properties which seeks to restrain or enjoin the execution
and delivery of this Agreement or any of the documents referred to herein or the
consummation of any of the transactions contemplated thereby or hereby. Neither
Seller nor the Company is subject to any judicial injunction or mandate or any
quasi-judicial or administrative order or restriction directed to or against
them or which would affect the Company or the Shares to be transferred under
this Agreement.



    Stock Purchase Agreement - Page 6  

--------------------------------------------------------------------------------

 



Section 3.11     Taxes. Except as set forth in Exhibit 3.11, the Company has
timely and accurately filed all federal, state, foreign and local tax returns
and reports required to be filed prior to such dates and have timely paid all
taxes shown on such returns as owed for the periods of such returns, including
all sales taxes and withholding or other payroll related taxes shown on such
returns. The Company has made adequate provision for the payment of all taxes
accruable for all periods ending on or before the Closing Date to any taxing
authority and is not delinquent in the payment of any tax or governmental charge
of any nature. No assessments or notices of deficiency or other communications
have been received by the Company with respect to any tax return which has not
been paid, discharged or fully reserved against and no amendments or
applications for refund have been filed or are planned with respect to any such
return. There are no agreements between the Company and any taxing authority,
including, without limitation, the Internal Revenue Service, waiving or
extending any statute of limitations with respect to any tax return.


Section 3.12     Financial Statements. Seller and the Company have delivered to
Brussels the unaudited balance sheets of the Company as of March 31, 2004,
December 31, 2002 and 2003, together with the related unaudited statements of
income, for the periods then ended (collectively referred to as the "Financial
Statements"). Such Financial Statements, including the related notes, are in
accordance with the books and records of the Company and fairly represent the
financial position of the Company and the results of operations and changes in
financial position of the Company as of the dates and for the periods indicated,
in each case in conformity with generally accepted accounting principles applied
on a consistent basis. Except as, and to the extent reflected or reserved
against in the Financial Statements, the Company, as of the date of the
Financial Statements, has no material liability or obligation of any nature,
whether absolute, accrued, continued or otherwise, not fully reflected or
reserved against in the Financial Statements. As of the Closing Date, Seller and
the Company represent there have been no adverse changes in the financial
condition or other operations, business, properties or assets of the Company in
excess of $5,000 from that reflected in the latest financial statements of the
Company as furnished pursuant to this Agreement.


Section 3.13     Labor Matters. The Company is not a party or otherwise subject
to any collective bargaining agreement with any labor union or association.
There are no discussions, negotiations, demands or proposals that are pending or
have been conducted or made with or by any labor union or association, and there
are not pending or threatened against the Company any labor disputes, strikes or
work stoppages. To the best of Seller’s and the Company’s knowledge, the Company
is in compliance with all federal and state laws respecting employment and
employment practices, terms and conditions of employment and wages and hours,
and, to its knowledge, is not engaged in any unfair labor practices. Except as
set forth in Exhibit 3.13, the Company is not a party to any written or oral
contract, agreement or understanding for the employment of any officer, director
or employee of the Company.



    Stock Purchase Agreement - Page 7  

--------------------------------------------------------------------------------

 



Section 3.14     Compliance with Laws. The Company is, and at all times prior to
the date hereof have been, to the best of their knowledge, in compliance with
all statutes, orders, rules, ordinances and regulations applicable to it or to
the ownership of their assets or the operation of their businesses, except for
failures to be in compliance that would not have a material adverse effect on
the business, properties, condition (financial or otherwise) or prospects of the
Company. Seller and the Company have no basis to expect, nor have they received,
any order or notice of any such violation or claim of violation of any such
statute, order, rule, ordinance or regulation by the Company. Exhibit 3.14 sets
forth all licenses and permits held by the Company used in the operation of
their businesses. These licenses and permits represent all of the licenses and
permits required by the Company for the operation of their business.


Section 3.15     Title to Properties; Encumbrances. With the exception of items
listed on Exhibit 3.15, the Company has good and marketable title to all of its
properties and assets, real and personal, tangible and intangible, that are
material to the condition (financial or otherwise), business, operations or
prospects of the Company, free and clear of all mortgages, claims, liens,
security interests, charges, leases, encumbrances and other restrictions of any
kind and nature, except (i) as disclosed in the Financial Statements of the
Company, (ii) statutory liens not yet delinquent, and (iii) such liens
consisting of zoning or planning restrictions, imperfections of title,
easements, pledges, charges and encumbrances, if any, as do not materially
detract from the value or materially interfere with the present use of the
property or assets subject thereto or affected thereby. At the time of Closing,
the assets of the Company shall include, but shall not be limited to, those set
forth in Exhibit 3.15, and all plant equipment and machinery located on the
premises at the Company’s facility as of July 1, 2004, or thereafter purchased
by the Company, including the specialized equipment developed by Debbas to make
wine-filled chocolates.


Section 3.16     No Pending Transactions. Except for the transactions
contemplated by this Agreement, neither Seller nor the Company is a party to or
bound by or the subject of any agreement, undertaking, commitment or discussions
or negotiations with any person that could result in (i) the sale, merger,
consolidation or recapitalization of the Company, (ii) the sale of any of the
assets of the Company except in the ordinary course of business, or (iii) the
sale of any shares of the outstanding capital stock of the Company.


Section 3.17     No Undisclosed Liabilities. To the best of Seller’s and the
Company’s knowledge, the Company does not have any obligation or liability
(contingent or otherwise) that would be required to be reflected in the
financial statements of the Company in accordance with GAAP except as reflected
in the Company Balance Sheet.


Section 3.18     Contracts and Leases. Except as disclosed in Exhibit 3.18, the
Company (i) has no leases of personal property relating to the assets of the
Company, whether as lessor or lessee; (ii) has no contractual or other
obligations relating to the assets of the Company, whether written or oral; and
(iii) has not given any power of attorney to any person or organization for any
purpose relating to the assets of the Company. The Company has furnished
Purchaser a copy of each and every contract, lease or other document relating to
the assets of the Company to which they are subject or are a party or a
beneficiary. To Seller’s and the Company’s knowledge, such contracts, leases or
other documents are valid and in full force and effect according to their terms
and constitutes a legal, valid and binding obligation of the Company and the
other respective parties thereto and are enforceable in accordance with their
terms. Seller and the Company have no knowledge of any default or breach under
such contracts, leases or other documents or of any pending or threatened claims
under any such contracts, leases or other documents. Neither the execution of
this Agreement, nor the consummation of all or any of the transactions
contemplated under this Agreement, will constitute a breach or default under any
such contracts, leases or other documents which would have a material adverse
effect on the financial condition of the Company for the operation of its
business after the Closing.



    Stock Purchase Agreement - Page 8  

--------------------------------------------------------------------------------

 



Section 3.19     Material Agreements; Action. There are no material contracts,
agreements, commitments, understandings or proposed transactions, whether
written or oral, to which Seller or the Company is a party or by which they are
bound that involve or relate to: (i) any of the respective officers, directors,
stockholders or partners of the Company; (ii) the sale of any of the assets of
the Company other than in the ordinary course of business; (iii) covenants of
Seller and the Company not to compete in any line of business or with any person
in any geographical area or covenants of any other person not to compete with
the Company in any line of business or in any geographical area; (iv) the
acquisition by the Company of any operating business or the capital stock of any
other Person; (v) the borrowing of money; or (vi) the expenditure of more than
$5,000 in the aggregate or the performance by the Company extending for a period
more than one year from the date hereof, other than in the ordinary course of
business.


Section 3.20     No Default. Neither Seller nor the Company is in default under
any term or condition of any instrument evidencing, creating or securing any
indebtedness of Seller or the Company, and there has been no default in any
material obligation to be performed by Seller or the Company under any other
contract, lease, agreement, commitment or undertaking to which it is a party or
by which it or its assets or properties are bound, nor have Seller or the
Company waived any material right under any such contract, lease, agreement,
commitment or undertaking.


Section 3.21     Books and Records. The books of account, minute books, stock
record books and other records of the Company, all of which have been made
available to Brussels, are accurate and complete and have been maintained in
accordance with sound business practices. Upon Closing, all books and records
will be in the possession of Seller or the Company.


Section 3.22     Insurance Policies. Copies of all insurance policies maintained
by the Company relating to the operation of its business have been delivered or
will be made available to Purchaser. The policies of insurance held by the
Company are in such amounts, and insure against such losses and risks, as the
Company and Seller reasonably deem appropriate for its property and business
operations. All such insurance policies are in full force and effect, and all
premiums due thereon have been paid. Valid policies for such insurance will be
outstanding and duly in force at all times prior to the Closing. Copies of all
such policies are attached hereto as Exhibit 3.22.


Section 3.23     Employee Benefit Plans. The Company does not have or contribute
to any pension, profit-sharing, option, other incentive plan, or other Employee
Benefit Plan (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974), or have any obligation to or customary arrangement with
employees for bonuses, incentive compensation, vacations, severance pay,
insurance, or other benefits except as set forth in Schedule 3.23. Schedule 3.23
is a list of each employee and consultant and the compensation paid to each
employee and consultant.


Section 3.24     Absence of Certain Changes. Since the date of the Financial
Statements, the Company has not:



    Stock Purchase Agreement - Page 9  

--------------------------------------------------------------------------------

 






  (a) suffered the damage or destruction of any of its properties or assets
(whether or not covered by insurance) which is materially adverse to the
business or financial condition of the Company, taken as a whole, or made any
disposition of any of its material properties or assets other than in the
ordinary course of business;





  (b) made any change or amendment in each of their respective certificate of
incorporation and or formation or Bylaws, or other governing instruments;





  (c) issued or sold any equity securities or other securities, acquired,
directly or indirectly, by redemption or otherwise, any such equity securities,
reclassified, split-up or otherwise changed any such equity security, or granted
or entered into any options, warrants, calls or commitments of any kind with
respect thereto;





  (d) paid, discharged or satisfied any material claim, liability or obligation
(absolute, accrued, contingent or otherwise), other than in the ordinary course
of business;





  (e) prepaid any material obligation having a maturity of more than ninety (90)
days from the date such obligation was issued or incurred;





  (f) cancelled any material debts or waived any material claims or rights,
except in the ordinary course of business;





  (g) made any capital expenditures or additions to property, plant or equipment
or acquired any other property or assets (other than materials and supplies) at
a cost in excess of $5,000 in the aggregate;





  (h) written off or been required to write off any notes or accounts
receivable.



Section 3.25     Disclosure. No representation or warranty of the Seller or the
Company contained in this Agreement (including the exhibits hereto) contains any
untrue statement or omits to state a material fact necessary in order to make
the statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.


Section 3.26     Brokerage Commission. No broker or finder has acted on behalf
of Seller or the Company in connection with this Agreement or the transactions
contemplated hereby, and no person is entitled to any brokerage or finder’s fee
or compensation in respect thereof based in any way on agreements, arrangements
or understandings made by or on behalf of Seller or the Company.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF BRUSSELS


Brussels hereby represents and warrants to the Seller and the Company as
follows:



    Stock Purchase Agreement - Page 10  

--------------------------------------------------------------------------------

 



Section 4.1   Authorization. Brussels is a corporation duly organized in the
state of Nevada and has full power, capacity, and authority to enter into this
Agreement and perform the obligations contemplated hereby. All action on the
part of Brussels necessary for the authorization, execution, delivery and
performance of this Agreement by it has been taken and will be taken prior to
Closing. This Agreement, when duly executed and delivered in accordance with its
terms, will constitute legal, valid, and binding obligations of Brussels
enforceable against Brussels in accordance with its terms, except as may be
limited by bankruptcy, insolvency, and other similar laws affecting creditors'
rights generally or by general equitable principles.
 
Section 4.2   Valid Issuance. The shares of Brussels Common Stock to be issued
to the Seller pursuant to the terms of Section 1.2 above, when issued in
accordance with the provisions of this Agreement, will be validly issued, fully
paid and non-assessable, and entitled to all of the benefits and rights stated
in Brussels’ Articles of Incorporation and other charter documents.
 
Section 4.3   Restricted Stock. The shares of Brussels Common Stock to be issued
to the Seller pursuant to the terms of Section 1.2 above are restricted
securities and may only be sold, under current law, either by (a) the
registration of the Shares under the Act and applicable state securities acts;
(b) compliance with Rule 144 of the Act; or (c) the availability of an exemption
from the registration requirements of the Act and applicable state securities
acts. Brussels will use its best efforts to maintain current information by
complying with its reporting requirements under The Securities Exchange Act of
1934, as amended.


Section 4.4   No Breaches or Defaults. The execution, delivery, and performance
of this Agreement by Brussels does not: (i) conflict with, violate, or
constitute a breach of or a default under or (ii) require any authorization,
consent, approval, exemption, or other action by or filing with any third party
or Governmental Authority under any provision of: (a) any applicable Legal
Requirement, or (b) any credit or loan agreement, promissory note, or any other
agreement or instrument to which Brussels is a party.


Section 4.5   Consents. No permit, consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Authority or any other
person or entity is required on the part of Brussels in connection with the
execution and delivery by Brussels of this Agreement or the consummation and
performance of the transactions contemplated hereby other than as required under
the federal securities laws.


Section 4.6   Disclosure. No representation or warranty of Brussels contained in
this Agreement (including the exhibits hereto) contains any untrue statement or
omits to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances under which they were
made, not misleading.


Section 4.7   No Additional Representations. Seller and the Company acknowledge
that the Purchaser has made no representations or warranties to Seller or the
Company as to the financial condition or otherwise of the Purchaser other than
as contained in the Form 10-KSB of the Purchaser for the fiscal year ended April
30, 2003 and the Form 10-QSB for the quarters ended July 31, 2003, October 31,
2003 and January 31, 2004.



    Stock Purchase Agreement - Page 11  

--------------------------------------------------------------------------------

 



Section 4.8   Brokerage Commission. No broker or finder has acted on behalf of
Brussels in connection with this Agreement or the transactions contemplated
hereby, and no person is entitled to any brokerage or finder’s fee or
compensation in respect thereof based in any way on agreements, arrangements or
understandings made by or on behalf of Brussels.


ARTICLE V
ESCROW OF BRUSSELS COMMON STOCK AND CASH


Seller understands and acknowledges that the purchase of the Shares by Brussels
is based, to a material degree, upon the representations and warranties made by
Seller and the Company as set forth and contained herein regarding, among other
things, the Minimum Revenue Guarantee, the collectibility of accounts receivable
and the amount of certain liabilities. Therefore, as additional comfort and
assurance to Brussels, Seller agrees to have shares representing the value of
$650,000 of the Brussels Common Stock issued to the Seller by Brussels and
$150,000 of the cash consideration provided for in Section 1.2.1 ("Escrow Cash")
held by the Escrow Agent. The Escrow Agreement shall provide, among other
things, that:
 

 
a)
$100,000 of the Escrow Cash shall be held pending the completion of the transfer
of good title to the Company by Guy and Wendy Debbas as provided for in Section
2.3(ii), free from any liens, judgments or other claims, except for the first
lien mortgage with Business Loan Center, Inc., in the approximate amount of
$732,000;
       
b)
$50,000 shall be held against settlement of labor disputes and claims made by
any third party for participation in the proceeds of the sale by the Sellers of
the Shares;
       
c)
In the event the Minimum Revenue Guarantee is not met to the satisfaction of
Brussels within the escrow period, the Seller shall forfeit to Brussels shares
representing value of $98,000 of its Escrow Shares.
       
d)
In the event more than five percent (5%) of the accounts receivable of the
Company ($241,869 at the date of closing) prove to be uncollectible, the Seller
shall forfeit to Brussels shares from its Escrow Shares equal in dollar value to
the amount of all uncollectible receivables in excess of five percent (5%) of
the receivables outstanding at the Closing (the "Receivable Guarantee"). The
number of shares of Brussels Common Stock to be forfeited and cancelled in
satisfaction of this Receivable Guarantee shall be calculated using the average
market closing price for shares of Brussels Common Stock for the five (5)
consecutive business days preceding the date(s) at which such receivables are
written off from Purchaser’s accounting records.
       
e)
The Escrow Shares shall be used, in part, to offset increases in certain
liabilities identified subsequent to the Memorandum of Understanding dated May
27, 2004. Such increases in liabilities total $376,876.97 and consist in detail
of:




    Stock Purchase Agreement - Page 12  

--------------------------------------------------------------------------------

 



  i. $36,740.44 in held or post-dated checks;

  ii. $105,000 identified as a default judgement granted against Debas in the
matter of Peter Van der Vort vs. Debas;

  iii. $155,825.60 in amounts payable to Schokinag Chocolate in excess of the
amounts previously disclosed ( $181,677.40 at March 31, 2004); and

  iv. $79,310.93 in payroll related taxes payable in excess of the amounts
previously disclosed ( $168,513.07 at March 31, 2004).



Both Brussels and Debbas will use their best efforts to negotiate reductions in
the amount due in connection with these liabilities. Such reductions, if any,
shall reduce Brussel’s offset against Escrow Shares. In the event further
increases in these liabilities are identified, such increases, if any, shall
increase Brussel’s offset against Escrow Shares.


Additionally, in the event Brussels becomes obligated for any of Seller’s or the
Company’s liabilities in addition to those discussed herein, then the Escrow
Shares shall be used as an offset by Brussels for such liabilities. A
determination will be made as to the amount owed by Seller or the Company for
such liabilities and the number of shares of Brussels Common Stock to be
forfeited and cancelled in satisfaction of any such liability shall be
calculated using the average market closing price for shares of Brussels Common
Stock for the five (5) consecutive business days preceding the date(s) at which
such liability is paid by Purchaser. By way of illustration, if the amount of
liabilites of Seller or the Company was $1,000 and the stock price of Brussels
was $1.00, then the number of shares to be forfeited and cancelled would be
reduced by 1,000 shares.




ARTICLE VI
CONDITIONS TO CLOSING OF SELLER
AND THE COMPANY


Each obligation of Seller and the Company to be performed on the Closing Date
shall be subject to the satisfaction of each of the conditions stated in this
Article VI, except to the extent that such satisfaction is waived by Seller and
the Company in writing.


Section 6.1   Representations and Warranties Correct. The representations and
warranties made by Brussels contained in this Agreement shall be true and
correct as of the Closing Date.


Section 6.2   Covenants. All covenants, agreements and conditions contained in
this Agreement to be performed by Brussels on or prior to the Closing Date shall
have been performed or complied with in all respects.


Section 6.3   Delivery of Certificate. Brussels shall provide to Seller and the
Company Certificates, dated the Closing Date and signed by the President or
Chief Financial Officer of Brussels to the effect set forth in Section 6.1 and
6.2 for the purpose of verifying the accuracy of such representations and
warranties and the performance and satisfaction of such covenants and
conditions.


Section 6.4   Consents. All necessary consents and approvals of governmental
bodies, lenders, lessors and other third parties shall have been obtained.



    Stock Purchase Agreement - Page 13  

--------------------------------------------------------------------------------

 



Section 6.5   Payment of Purchase Price. Brussels shall have tendered the
Purchase Price for the Shares as referenced in Section 1.2 to the Seller
concurrently with the Closing.


Section 6.6   Related Transactions. The Related Transactions as set forth in
Section 2.3 shall be consummated concurrently with the Closing.


Section 6.7   Corporate Resolutions. Brussels shall provide corporate
resolutions of the Board of Directors of Brussels which approve the transactions
contemplated herein and authorize the execution, delivery and performance of
this Agreement and the documents referred to herein to which it is or is to be a
party dated as of the Closing Date.


Section 6.8   Absence of Proceedings. No action, suit or proceeding by or before
any court or any governmental or regulatory authority shall have been commenced
and no investigation by any governmental or regulatory authority shall have been
commenced seeking to restrain, prevent or challenge the transactions
contemplated hereby or seeking judgments against Brussels.




ARTICLE VII
CONDITIONS TO CLOSING OF
BRUSSELS


Each obligation of Brussels to be performed on the Closing Date shall be subject
to the satisfaction of each of the conditions stated in this Article VII, except
to the extent that such satisfaction is waived by Brussels in writing.


Section 7.1   Representations and Warranties Correct. The representations and
warranties made by the Seller and the Company hereof shall be true and correct
as of the Closing Date.


Section 7.2   Covenants. All covenants, agreements and conditions contained in
this Agreement to be performed by the Seller and the Company on or prior to the
Closing Date shall have been performed or complied with in all respects.


Section 7.3   Delivery of Certificate. Seller and the Company shall provide to
Brussels certificates, dated the Closing Date and signed by the Seller and by
the President of the Company, respectively, to the effect set forth in Section
7.1 and 7.2 for the purpose of verifying the accuracy of such representations
and warranties and the performance and satisfaction of such covenants and
conditions.


Section 7.4   Delivery of Shares. Seller shall have delivered certificates
evidencing the Shares of the Company, duly endorsed to Brussels or accompanied
by duly executed stock powers in form and substance satisfactory to Brussels.


Section 7.5   Corporate Resolutions. The Company shall provide to Brussels a
corporate resolution of the Board of Directors of the Company, which approves
the transactions contemplated herein and authorizes the execution, delivery and
performance of this Agreement and the documents referred to herein to which it
is or is to be a party dated as of the Closing Date.



    Stock Purchase Agreement - Page 14  

--------------------------------------------------------------------------------

 

 
Section 7.6   Consents; Transfer of Licenses. All necessary consents and
approvals of governmental bodies, lenders, lessors and other third parties, and
any transfer of licenses and leases required for the continued operation of the
business of the Company.


Section 7.7   Related Transactions. The Related Transactions as set forth in
Section 2.3 shall be consummated concurrently with the Closing, except for the
transfer of the Building which shall occur as soon as possible after the
Closing, and provided further that in the event that the Sellers fails to use
their best efforts to consummate the transfer, then Brussels may sue Sellers for
specific performance for the transfer of the Building.


Section 7.8     Resignation. The Officers and Directors of the Company shall
have provided to Brussels their written resignations.


Section 7.9                  Ability to Audit. The Purchaser shall be satisfied
that the Seller’s financial statements can be audited in compliance with
Regulation S-B promulgated under the Securities Act of 1933, as amended.


Section 7.10       Absence of Proceedings. No action, suit or proceeding by or
before any court or any governmental or regulatory authority shall have been
commenced and no investigation by any governmental or regulatory authority shall
have been commenced seeking to restrain, prevent or challenge the transactions
contemplated hereby or seeking judgments against the Company or any of its
assets.


ARTICLE VIII
INDEMNIFICATION


Section 8.1   Indemnification from Seller and the Company. Seller and the
Company, jointly and severally, hereby agree to and shall indemnify, defend
(with legal counsel reasonably acceptable to Brussels), and hold Brussels, its
officers, directors, employees, affiliates, assigns, agents and legal counsel
(collectively, the "Brussels Group") harmless at all times after the date of
this Agreement, from and against any and all actions, suits, claims, demands,
debts, liabilities, obligations, losses, damages, costs, expenses, penalties or
injury (including reasonable attorneys= fees and costs of any suit related
thereto) suffered or incurred by any of the Brussels Group arising from: (a) any
misrepresentation by, or breach of any covenant or warranty of the Seller or the
Company contained in this Agreement, or any exhibit, certificate, or other
instrument furnished or to be furnished by Seller or the Company hereunder; (b)
any nonfulfillment of any agreement on the part of Seller or the Company under
this Agreement; (c) from any material misrepresentation in or material omission
from, any certificate or other instrument furnished or to be furnished to
Brussels hereunder; or (d) any suit, action, proceeding, claim or investigation
against Brussels which arises from or which is based upon or pertaining to
Seller’s or the Company’s conduct or the operation or liabilities of the
business of the Company prior to the Closing Date.



    Stock Purchase Agreement - Page 15  

--------------------------------------------------------------------------------

 



Section 8.2   Indemnification from Brussels. Brussels agrees to and shall
indemnify, defend (with legal counsel reasonably acceptable to the Seller) and
hold Seller, the Company, its officers, directors, employees, agents,
affiliates, legal counsel, successors and assigns (collectively, the "Seller’s
Group") harmless at all times after the date of the Agreement from and against
any and all actions, suits, claims, demands, debts, liabilities, obligations,
losses, damages, costs, expenses, penalties or injury (including reasonably
attorney’s fees and costs of any suit related thereto) suffered or incurred by
any of the Seller’s Group, arising from (a) any misrepresentation by, or breach
of any covenant or warranty of Brussels contained in this Agreement or any
exhibit, certificate, or other agreement or instrument furnished or to be
furnished by Brussels hereunder; (b) any nonfulfillment of any agreement on the
part of Brussels under this Agreement; or (c) from any material
misrepresentation in or material omission from, any exhibit, certificate or
other agreement or instrument furnished or to be furnished to the Seller
hereunder; or (d) any suit, action, proceeding, claim or investigation against
Sellers which arises from or which is based upon or pertaining to Brussels
conduct or the operation of the business of the Company subsequent to the
Closing Date.

 
Section 8.3   Defense of Claims. If any lawsuit or enforcement action is filed
against any party entitled to the benefit of indemnity hereunder, written notice
thereof shall be given to the indemnifying party as promptly as practicable (and
in any event not less than fifteen (15) days prior to any hearing date or other
date by which action must be taken); provided that the failure of any
indemnified party to give timely notice shall not affect rights to
indemnification hereunder except to the extent that the indemnifying party
demonstrates actual damage caused by such failure. After such notice, the
indemnifying party shall be entitled, if it so elects, to take control of the
defense and investigation of such lawsuit or action and to employ and engage
attorneys of its own choice to handle and defend the same, at the indemnifying
party's cost, risk and expense; and such indemnified party shall cooperate in
all reasonable respects, at its cost, risk and expense, with the indemnifying
party and such attorneys in the investigation, trial and defense of such lawsuit
or action and any appeal arising therefrom; provided, however, that the
indemnified party may, at its own cost, participate in such investigation, trial
and defense of such lawsuit or action and any appeal arising therefrom. The
indemnifying party shall not, without the prior written consent of the
indemnified party, effect any settlement of any proceeding in respect of which
any indemnified party is a party and indemnity has been sought hereunder unless
such settlement of a claim, investigation, suit, or other proceeding only
involves a remedy for the payment of money by the indemnifying party and
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.


Section 8.4   Default of Indemnification Obligation. If an entity or individual
having an indemnification, defense and hold harmless obligation, as above
provided, shall fail to assume such obligation, then the party or entities or
both, as the case may be, to whom such indemnification, defense and hold
harmless obligation is due shall have the right, but not the obligation, to
assume and maintain such defense (including reasonable counsel fees and costs of
any suit related thereto) and to make any settlement or pay any judgment or
verdict as the individual or entities deem necessary or appropriate in such
individuals or entities absolute sole discretion and to charge the cost of any
such settlement, payment, expense and costs, including reasonable attorneys=
fees, to the entity or individual that had the obligation to provide such
indemnification, defense and hold harmless obligation and same shall constitute
an additional obligation of the entity or of the individual or both, as the case
may be.



    Stock Purchase Agreement - Page 16  

--------------------------------------------------------------------------------

 



Section 8.5   Right to Offset. In the event that the Brussels Group is entitled
to indemnification in accordance with Section 8.1 hereof, then Brussels shall
have the right to offset any such amount from any obligations that are then due
and payable to the Seller or the Company, or, if the Escrow Agreement is still
in place, Brussels shall have the right to reduce the number of shares of
Brussels Common Stock then held in escrow in accordance with the terms and
conditions of the Escrow Agreement.


Section 8.6   Termination. Indemnification obligations of the Company, Seller,
and Brussels shall terminate two (2) years after the date of the signing of this
Agreement.




ARTICLE IX
TERMINATION


This Agreement shall terminate upon the occurrence of any of the following
events:





  (i) the transactions contemplated by this Agreement are not consummated on or
before the Closing Date (as defined in Section 2.1 (unless extended by all of
the parties hereto in writing);








  (ii) all of the parties mutually agree in writing to terminate this Agreement;
or








  (iii) any state or federal agency having jurisdiction over approval of this
transaction shall disapprove of any part of the proposed transaction.



 

ARTICLE X
MISCELLANEOUS


Section 10.1   Amendment; Waiver. Neither this Agreement nor any provision
hereof may be amended, modified or supplemented unless in writing, executed by
all the parties hereto. Except as otherwise expressly provided herein, no waiver
with respect to this Agreement shall be enforceable unless in writing and signed
by the party against whom enforcement is sought. Except as otherwise expressly
provided herein, no failure to exercise, delay in exercising, or single or
partial exercise of any right, power or remedy by any party, and no course of
dealing between or among any of the parties, shall constitute a waiver of, or
shall preclude any other or further exercise of, any right, power or remedy.


Section 10.2   Notices. Any notices or other communications required or
permitted hereunder shall be sufficiently given if in writing and delivered in
Person, transmitted by facsimile transmission (fax) or sent by registered or
certified mail (return receipt requested) or recognized overnight delivery
service, postage pre-paid, addressed as follows, or to such other address has
such party may notify to the other parties in writing:



    Stock Purchase Agreement - Page 17  

--------------------------------------------------------------------------------

 






 
(a)
if to the Seller
     
or the Company:
Guy Debbas
     
5877 E. Brown
     
Fresno, California 93727
           
with a copy to:
Robert Koligian, Jr.
     
Attorney at Law
     
5200 N. Palm Avenue, Ste. 301
     
Fresno, California 93704
         
(b)
if to Brussels:
Grant Petersen, Chief Executive Officer
     
One Riverway, Suite 1700
     
Houston, Texas 77056
           
with a copy to:
Robert D. Axelrod
     
Axelrod, Smith & Kirshbaum
     
5300 Memorial Drive, Suite 700
     
Houston, Texas 77007



A notice or communication will be effective (i) if delivered in Person or by
overnight courier, on the business day it is delivered, (ii) if transmitted by
telecopier, on the business day of actual confirmed receipt by the addressee
thereof, and (iii) if sent by registered or certified mail, three (3) business
days after dispatch.


Section 10.3   Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


Section 10.4   Assignment; Successors and Assigns. Except as otherwise provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and permitted assigns of the parties hereto. No party
hereto may assign its rights or delegate its obligations under this Agreement
without the prior written consent of the other parties hereto, which consent
will not be unreasonably withheld.


Section 10.5   Survival of Representations, Warranties and Covenants. All
representations and warranties made in, pursuant to or in connection with this
Agreement shall survive the execution and delivery of this Agreement for the
maximum period allowed by law.


Section 10.6   Public Announcements. The parties hereto agree that prior to
making any public announcement or statement with respect to the transactions
contemplated by this Agreement, the party desiring to make such public
announcement or statement shall consult with the other parties hereto and
exercise their best efforts to (i) agree upon the test of a joint public
announcement or statement to be made by all of such parties or (ii) obtain
approval of the other parties hereto to the text of a public announcement or
statement to be made solely by the party desiring to make such public
announcement; provided, however, that if any party hereto is required by law to
make such public announcement or statement, then such announcement or statement
may be made without the approval of the other parties.



    Stock Purchase Agreement - Page 18  

--------------------------------------------------------------------------------

 



Section 10.7   Entire Agreement. This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subject matter hereof and
thereof and supersede and cancel all prior representations, alleged warranties,
statements, negotiations, undertakings, letters, acceptances, understandings,
contracts and communications, whether verbal or written among the parties hereto
and thereto or their respective agents with respect to or in connection with the
subject matter hereof.


Section 10.8   Choice of Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Nevada, without regard to
principles of conflict of laws. In any action between or among any of the
parties, whether arising out of this Agreement or otherwise, each of the parties
irrevocably consents to the exclusive jurisdiction and venue of the federal and
state courts located in Harris County, Texas.


Section 10.9   Counterparts and Facsimiles. This Agreement may be executed in
multiple counterparts and in any number of counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute and be
deemed to be one and the same instrument and each of which shall be considered
and deemed an original for all purposes. This Agreement shall be effective with
the facsimile signature of any of the parties set forth below and the facsimile
signature shall be deemed as an original signature for all purposes and the
Agreement shall be deemed as an original for all purposes.


Section 10.10       Costs and Expenses. Each party shall pay their own
respective fees, costs and disbursements incurred in connection with this
Agreement.


Section 10.11             Section Headings. The section and subsection headings
in this Agreement are used solely for convenience of reference, do not
constitute a part of this Agreement, and shall not affect its  interpretation.


Section 10.12       No Third-Party Beneficiaries. Nothing in this Agreement will
confer any third party beneficiary or other rights upon any person (specifically
including any employees of The Company) or any entity that is not a party to
this Agreement.


Section 10.13       Validity. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which shall remain in full force and
effect.


Section 10.14       Further Assurances. Each party covenants that at any time,
and from time to time, after the Closing Date, it will execute such additional
instruments and take such actions as may be reasonably be requested by the other
parties to confirm or perfect or otherwise to carry out the intent and purposes
of this Agreement.


Section 10.15       Exhibits Not Attached. Any exhibits not attached hereto on
the date of execution of this Agreement shall be deemed to be and shall become a
part of this Agreement as if executed on the date hereof upon each of the
parties initialing and dating each such exhibit, upon their respective
acceptance of its terms, conditions and/or form.



    Stock Purchase Agreement - Page 19  

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
to become effective as of the date first set forth above.
 

       
HOUSE OF BRUSSELS CHOCOLATES INC.
 
   
   
  By:   /s/   

--------------------------------------------------------------------------------

 
Robert Wesolek, Chief Financial Officer
and Secretary
Date: __________________________


        DEBAS CHOCOLATES, INC.  
   
   
  By:   /s/   

--------------------------------------------------------------------------------

 
By: Guy Debbas, President
Date: __________________________




        GUY DEBBAS  
   
   
  By:   /s/   

--------------------------------------------------------------------------------

 
Guy Debbas, Individually
Sole Shareholder of DeBas Chocolates, Inc.
d/b/a DeBas Chocolatier


        WENDY DEBBAS  
   
   
  By:   /s/   

--------------------------------------------------------------------------------

  Wendy Debbas, Individually




    Stock Purchase Agreement - Page 20  

--------------------------------------------------------------------------------

 



EXHIBITS


Exhibit "A"
Escrow Agreement
   
Exhibit 2.3(i)
Employment Agreement
   
Exhibit 2.3(iv)
Minimum Revenue Guarantee Agreement
   
Exhibit 2.3(vi)
Agreement of Donald and Betty Warnes (Evidence of cancellation and forgiveness
of related party debt)
   
Exhibit 3.8
Accounts Receivable of DeBas Chocolates, Inc. as of July 19, 2004
   
Exhibit 3.11
Taxes due and filings in arrears
   
Exhibit 3.13
Employee or labor contracts or disputes
   
Exhibit 3.15
Title to Properties; Encumbrances
   
Exhibit 3.18
Commercial Lease Agreement (Contracts, leases, powers of attorney or other
obligations relating to assets)
   
Exhibit 3.22
Insurance Plans
   
Exhibit 3.23
Employee Benefit Plans




    Stock Purchase Agreement - Page 21  

--------------------------------------------------------------------------------

 